EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 21, 4th line, enter/return claim 22 to a new line.
In claim 22, change “composite of claim 19” to “composite of claim 20” to avoid an antecedent basis rejection.

Election/Restrictions
Claim 1 is allowable. Claims 14-15, 17, and 19-24, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions belonging to Groups I, II, and III, as set forth in the Office action mailed on November 15, 2021, is hereby withdrawn and claims 14-15, 17, and 19-24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1, 4-9, 11-15, 17, and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Agarwal et al. (US 2008/0188609) is the closest prior art, including teaching dicyandiamide in finely ground form (para. 69), but does not teach that the hardener is dicyandiamide particles having a particle distribution in which 98 percent of the dicyandiamide particles have a diameter less than 10 microns, and at least 35% of the dicyandiamide particles have a particle size of less than 2 microns. Mozel et al. (U.S. Pat. 7,439,285) teaches using dicyandiamide particles to cure an epoxy resin composition where the particles have an average particle size of less than 2 microns.  However, this teaching does not necessarily have the characteristics of the claim limitations regarding the distribution.  There is found no teaching or suggestion in the prior art to include as the epoxy hardener dicyandiamide particles having the claimed distribution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767